Exhibit 10.71
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Employment Agreement”) is made and
entered into as of the 10 day of December, 2008, by and between American Ecology
Corporation, a Delaware corporation (the “Company”), and James R. Baumgardner
(“Employee”).  The Company and Employee are sometimes collectively referred to
herein as the “Parties,” and individually, as a “Party.”


Whereas, the Company desires to employ the Employee pursuant to the terms and
conditions of this Agreement, and the Employee desires to accept such employment
on the terms and conditions hereinafter set forth.


Now, Therefore, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:


1.           Employment.


1.1           Employment.  The Company hereby employs Employee, and Employee
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Employment Agreement.  Employee’s first day of
employment with the Company shall be January 5, 2009 (the “Commencement Date”).


1.2           Term of Employment.  The term of employment of Employee by the
Company pursuant to this Employment Agreement shall be for the period commencing
on the Commencement Date set forth above in Section 1.1 (Employment) and ending
May 31, 2010 (the “Term”), or such earlier date that Employee’s employment is
terminated in accordance with the provisions of this Employment Agreement.


1.3           Capacity and Duties.  Employee is and shall be employed in the
capacity of President and Chief Operating Officer of the Company and its
subsidiaries and shall have such other duties, responsibilities and authorities
as may be assigned to him from time to time by the Chief Executive Officer of
the Company (the “CEO”) and/or the Board of Directors of the Company (the
“Board”), which are not materially inconsistent with Employee's positions with
the Company.  Except as otherwise herein provided, Employee shall devote his
entire business time, best efforts and attention to promote and advance the
business of the Company and its subsidiaries and to perform diligently and
faithfully all the duties, responsibilities and obligations of Employee to be
performed by him under this Employment Agreement. Employee’s duties shall
include, but shall not be limited to, the management of (i) operating and closed
facilities for safety, compliance and efficiency, (ii) operating facility
permitting to maintain adequate future capacity, (iii) sales and marketing
functions to maximize revenue, and (iv) capital projects within time and budget
parameters.  In addition, Employee shall support the CEO on merger, acquisition
and other corporate development activities and shall execute the Company’s
on-going strategy and financial plan as an executive team member.  Employee
shall report to the CEO.


1.4           Place of Employment.  Employee’s principal place of work shall be
the main corporate office of the Company, currently located in Boise, Idaho;
provided, however, that the location of the Company and any of its offices may
be moved from time to time in the discretion of the Board.
 
1

--------------------------------------------------------------------------------


 

 
1.5           No Other Employment.  During the Term, Employee shall not be
employed in any other business activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; provided, however, that this
restriction shall not be construed as preventing Employee from (i) participating
in charitable, civic, educational, professional, community or industry affairs;
and (ii) investing his personal assets in a business which does not compete with
the Company or its subsidiaries or with any other company or entity affiliated
with the Company, where the form or manner of such investment will not require
services on the part of Employee in the operation of the affairs of the business
in which such investment is made and in which his participation is solely that
of a passive investor or advisor, so long as the activities in clauses (i) and
(ii), above, do not materially interfere with the performance of Employee’s
duties hereunder or create a potential business conflict or the appearance
thereof.


1.6           Adherence to Standards.  Employee shall comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all executive officers of the Company consistent with Employee’s
position and level of authority.


1.7           Review of Performance.  The CEO shall periodically review and
evaluate with Employee his performance under this Employment Agreement.


2.           Compensation.  During the Term, subject to all the terms and
conditions of this Employment Agreement and as compensation for all services to
be rendered by Employee hereunder, the Company shall pay to or provide Employee
with the following:


2.1           Base Salary.  During the Term, the Company shall pay to employee
an annual base salary (“Base Salary”) in an amount not less than Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00).  Such Base Salary shall be
payable in accordance with the regular payroll practices and procedures of the
Company.


2.2           Bonus.  Employee shall be eligible to participate in any cash
bonus plans of the Company which are in effect from time to time, including the
annual cash bonus opportunity granted to Employee under the Company’s Management
Incentive Program (“MIP”), subject to the terms and conditions thereof, at a 40%
of salary target basis.  Anything to the contrary in this Agreement
notwithstanding, the Company reserves the right to modify or eliminate any or
all of its cash bonus plans at any time.  In the event of any consistency
between the terms of this Employment Agreement and the terms of the MIP, the MIP
shall govern and control.


2.3           Paid Time Off and Other Benefits.  Employee shall be entitled to
five (5) weeks Paid Time Off (“PTO”), and shall have the right, on the same
basis as other members of senior management of the Company, to participate in
any and all employee benefit plans and programs of the Company, including
medical plans, insurance plans and other benefit plans and programs as shall be,
from time to time, in effect for executive employees and management personnel of
the Company.  Such participation shall be subject to the terms of the applicable
plan documents, generally applicable Company policies and the discretion of the
Board or any administrative or other committee provided for in, or contemplated
by, each such plan or program.  Anything to the contrary in this Agreement
notwithstanding, the Company reserves the right to modify or terminate such
benefit plans and programs at any time.


2.4           Other Benefits.  The Company may provide Employee with other or
additional benefits not specifically described herein.  In such event, these
other or additional benefits shall be specified in writing and attached hereto
as Exhibit A (Other Benefits).


2.5           Expenses.  The Company shall reimburse Employee for all
reasonable, ordinary and necessary expenses including, but not limited to,
automobile and other business travel and customer and business entertainment
expenses incurred by him in connection with his employment in accordance with
the Company’s expense reimbursement policy; provided, however, Employee shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of the Internal Revenue Code of
1986, as amended (the “Code”).  Employee’s right to reimbursement hereunder may
not be liquidated or exchanged for any other benefit, and Employee shall be
reimbursed for eligible expenses no later than the close of the calendar year
following the year in which Employee incurs the applicable expense.


3.           Termination of Employment.


3.1           Termination of Employment.  Employee’s employment and this
Employment Agreement may be terminated prior to expiration of the Term as
follows (with the date of termination of Employee’s employment hereunder being
referred to hereinafter as the “Termination Date”):
 
2

--------------------------------------------------------------------------------



 
A.           Without Cause.  Upon no less than thirty (30) days’ written notice
from the Company to Employee at any time without Cause (as hereinafter defined)
and other than due to Employee’s death or Disability.


B.           With Cause.  By the Company for Cause immediately upon written
notice stating the basis for such termination.


C.           Death or Disability.  Due to the death or Disability (as
hereinafter defined) of Employee.


D.           By Employee.  By Employee at any time with or without Good Reason
(as hereinafter defined) upon thirty (30) days’ written notice from Employee to
the Company (or such shorter period to which the Company may agree).


E.           Mutual Agreement.  Upon the mutual agreement of the Company and
Employee.


3.2           Effect of Termination.  In the event of termination of Employee’s
employment with the Company for any reason, or if Employee is required by the
Board, Employee agrees to resign, and shall automatically be deemed to have
resigned, from any offices (including any directorship) Employee holds with the
Company or any of its subsidiaries effective as of the Termination Date or, if
applicable, effective as of a date selected by the Board.


4.           Payments Upon Termination of Employment.


4.1           Termination by the Company For Cause or by the Employee Without
Good Reason.  If Employee’s employment and this Employment Agreement are
terminated by the Company for Cause (as hereinafter defined) or by Employee
without Good Reason, the Company shall pay Employee the Accrued Obligations (as
hereinafter defined) (other than, however, any cash bonus payment which shall be
forfeited), in a single, lump-sum payment within forty-five (45) days following
such termination.


4.2           Termination by the Company Without Cause or by the Employee For
Good Reason.  If Employee’s employment and this Employment Agreement are
terminated by the Company without Cause or if Employee terminates his employment
and this Employment Agreement for Good Reason, the Company shall pay Employee
the Accrued Obligations in a single, lump-sum payment within forty-five (45)
days following such termination.  In addition, Employee shall be entitled to
receive the following:  (i) an amount equal to the greater of $20,800 for each
month Employee served as President and Chief Operating Officer under this
Agreement or one year’s Base Salary (“Severance Payment”), which shall be
payable in accordance with the regular payroll practices and procedures of the
Company; and (ii) continued medical, hospitalization, life insurance and
disability benefits to which he was entitled at the Termination Date (any of
which may, in the Company’s discretion, be structured as a reimbursement to the
Employee of the after-tax cost thereof) for a period of twelve (12) months
following the Termination Date (or until Employee receives similar or comparable
coverage from a new employer).  All such additional payments and benefits under
this Section 4.2 shall be conditional on Employee’s continued compliance with
Section 9 (Return of Property), Section 12 (Confidentiality), Section 13 (Work
Product Assignment), and Section 14 (Covenant Not to Compete).


4.3           Termination Due to Death.  If Employee’s employment and this
Employment Agreement are terminated due to Employee’s death, the Company shall
pay the estate of Employee the Accrued Obligations in a single, lump-sum payment
within forty-five (45) days following such termination.


4.4           Termination Due to Disability.  If Employee’s employment and this
Employment Agreement are terminated due to his Disability, the Company shall pay
Employee the Accrued Obligations in a single, lump-sum payment within forty-five
(45) days following such termination; in addition, Employee will be eligible to
participate in the Company’s Long-Term Disability Plan, on a basis no less
favorable to Employee than other senior executives of the Company.
 
3

--------------------------------------------------------------------------------



 
4.5           Retirement.  If Employee’s employment and this Employment
Agreement are terminated by virtue of Employee’s Retirement, the Company shall
pay Employee the Accrued Obligations in a single, lump-sum payment within
forty-five (45) days following such termination.


5.           Payment Upon Change of Control.  Upon a Change of Control of the
Company (as hereinafter defined), Employee shall receive a payment as set forth
on Exhibit B attached hereto (the “Change of Control Payment”).   Such Change of
Control Payment shall be paid in a single lump-sum payment, within forty-five
(45) days following the date of the Change of Control.  The Change of Control
Payment shall be in lieu of any Severance Payment that might otherwise be due
and payable to Employee.


6.           Payment Upon Expiration of Employment Agreement.  In the event this
Employment Agreement expires at the end of the Term, without the Company and
Employee entering into a new, mutually agreed upon employment contract effective
as of June 1, 2010, Employee shall be entitled to receive (i) the Accrued
Obligations, and (ii) a payment equal to $20,800 for each month Employee served
as President and Chief Operating Officer under this Employment Agreement.  Any
payment under this Section 6 shall be paid in a single lump-sum payment within
forty-five (45) days following the date of the expiration of the Term of this
Employment Agreement.  Additionally, in such event the terms and conditions of
Section 14.2 (Non-Competition Covenant) shall be void and of no effect.


7.           Compliance With Section 409A.  Any amount payable as a result of
Employee’s termination of employment shall only be payable if such termination
of employment constitutes a “separation from service” within the meaning of
Section 409A of the Code.  In addition, in the event that (i) Employee is deemed
at the time of his separation from service to be a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, and (ii) the payment of any amounts to
Employee as a result of such separation from service (an “Agreement Payment”)
would result in penalty tax liability pursuant to Section 409A of the Code, then
such Agreement Payment shall not be made or commence until the earlier of (a)
the expiration of the six (6)-month period measured from the date of Employee’s
separation from service with the Company or (b) such earlier time as may be
permitted without the imposition of penalty taxes on Employee under Section 409A
of the Code and the regulations or other authority promulgated
thereunder.  During any period in which an Agreement Payment to Employee is
deferred pursuant to the foregoing, Employee shall be entitled to interest on
the deferred Agreement Payment at a per annum rate equal to the highest rate of
interest applicable to six (6)-month non-callable certificates of deposit with
daily compounding offered by the following institutions: Citibank N.A., Wells
Fargo Bank, N.A. or Bank of America, on the date of such separation from
service.  Upon the expiration of the applicable deferral period, any Agreement
Payment which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this Section 7 shall be paid to
Employee or his beneficiary in one lump sum, including all accrued interest.


8.           Definitions.  In addition to the words and terms elsewhere defined
in this Employment Agreement, certain capitalized words and terms used herein
shall have the meanings given to them by the definitions and descriptions in
this Section 8, unless the context or use indicates another or different meaning
or intent, and such definition shall be equally applicable to both the singular
and plural forms of any of the capitalized words and terms herein defined.  The
following words and terms are defined terms under this Employment Agreement:


8.1           Accrued Obligations.  The term “Accrued Obligations” shall include
(i) any unpaid Base Salary through the Termination Date and any accrued PTO in
accordance with the Company’s policy; (ii) any unpaid cash bonus earned with
respect to any fiscal year ending on or prior to the Termination Date; (iii)
reimbursement for any un-reimbursed business expenses incurred through the
Termination Date; and (iv) all other payments, benefits or fringe benefits to
which Employee may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Employment Agreement.


8.2           For Cause Termination.  A termination for “Cause” shall mean a
termination of this Employment Agreement by reason of a determination by
two-thirds (2/3) of the members of the Board voting that Employee:
 
4

--------------------------------------------------------------------------------



 
A.           Has engaged in willful neglect (other than neglect resulting from
his incapacity due to physical or mental illness) or willful misconduct in the
performance of his duties for the Company under this Employment Agreement;


B.           Has engaged in willful conduct the consequences of which are
materially adverse to the Company, monetarily or otherwise;


C.           Has materially breached the terms of this Employment Agreement, and
such breach persisted after notice thereof from the Company and a reasonable
opportunity to cure; or


D.           Has been convicted of (or has plead guilty or no contest to) any
felony other than a traffic violation.


8.3           Change of Control.  A “Change of Control” shall be deemed to have
occurred upon:


A.           The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity's securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Company immediately prior to such merger, consolidation or other reorganization;
provided, however, that a public offering of the Company’s securities shall not
constitute a corporate reorganization;


B.           The sale, transfer, or other disposition of all or substantially
all of the Company’s assets; or


C.           Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities. For purposes of this Section 8.3.C, the term “person” shall
have the same meaning as when used in sections 13(d) and 14(d) of the Exchange
Act, but shall exclude (x) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or of a subsidiary and (y) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company.


8.4           Disability.  The term “Disability” shall be as defined in the
Company’s Long-Term Disability Plan.


8.5           Good Reason.  The term “Good Reason” shall mean the occurrence of
any of the following without Employee’s prior written consent during the
Employment Period, which occurrence continues for ten (10) days after written
notice thereof from Employee to the Board:


A.           Any material diminution or adverse change in Employee’s position,
status, title, authorities or responsibilities, office or duties under this
Employment Agreement which represents a demotion from such position, status,
title, authorities or responsibilities, office or duties which are materially
inconsistent with his position, status, title, authorities or responsibilities,
office or duties set forth in this Employment Agreement, or any removal of
Employee from, or failure to appoint, elect, reappoint or reelect Employee to,
any of his positions, except in connection with the termination of his
employment with or without Cause, or as a result of his death or Disability;
provided, however, that no change in position, status, title, authorities or
responsibilities, office or duties customarily attributable solely to the
Company ceasing to be a publicly-traded corporation shall constitute Good Reason
hereunder;


B.           The exclusion of Employee in any incentive, bonus or other
compensation plan in which Employee participated at the time that this
Employment Agreement is executed, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue
Employee’s participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder; provided, however, that Employee continues to meet all
eligibility requirements thereof. Notwithstanding the foregoing, this provision
shall not apply to the exclusion of Employee in any incentive, bonus or other
compensation plan in which Employee participated at the time that this
Employment Agreement is executed to the extent that such termination is required
by law;
 
5

--------------------------------------------------------------------------------



 
C.           Any amendment, modification or termination of the Company’s
Management Incentive Plan which materially and adversely affects Employee's
rights thereunder;


D.           The failure by the Company to continue in effect any employee
benefit plan (including any medical, hospitalization, life insurance or
disability benefit plan in which Employee participates), or any material fringe
benefit or prerequisite enjoyed by him unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue
Employee's participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder, or the failure by the Company to provide him with the
benefits to which he is entitled under this Employment Agreement; provided,
however, that Employee continues to meet all eligibility requirements
thereof.  Notwithstanding the foregoing, this provision shall not apply to the
exclusion of Employee in any employee benefit plan in which Employee
participated at the time that this Employment Agreement is executed to the
extent that such termination is required by law, or to such failure to continue
any employee benefit plan or fringe benefit, or Employee’s participation therein
or reward opportunity thereunder if such failure to continue such plan or
benefit is applicable to the Company's executive officers and/or employees
generally; or


E.           Any material breach by the Company of any provision of this
Employment Agreement.


8.5           Retirement.  The term “Retirement” shall mean retirement upon
“normal retirement age” as defined in the Company’s 401(k) retirement plan.


9.           Return of Property. Employee agrees, upon the termination of his
employment with the Company, to return all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including without limitation, computerized and/or
electronic information that refers, relates or otherwise pertains to the Company
and/or its subsidiaries, and any and all business dealings of said persons and
entities.  In addition, Employee shall return to the Company all property and
equipment that Employee has been issued during the course of his employment or
which he otherwise currently possesses, including but not limited to, any
computers, cellular phones, Palm Pilots, pagers, Blackberrys and/or similar
items.  Employee shall immediately deliver to the Company any such physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files, materials, property and equipment that are in Employee’s
possession.  Employee further agrees that he will immediately forward to the
Company any business information regarding the Company and/or its subsidiaries
that has been or is inadvertently directed to Employee following his last day of
employment with the Company.  The provisions of this Section 9 are in addition
to any other written agreements on this subject that Employee may have with the
Company and/or its subsidiaries, and are not meant to and do not excuse any
additional obligations that Employee may have under such agreements.


10.           Notices.  For the purposes of this Employment Agreement, notices
and all other communications provided for hereunder shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by expedited
(overnight) courier with established national reputation, shipping prepaid or
billed to sender, in either case addressed to the respective addresses last
given by each Party to the other (provided that all notices to the Company shall
be directed to the attention of the Chief Executive Officer) or to such other
address as either Party may have furnished to the other in writing in accordance
herewith. All notices and communication shall be deemed to have been received on
the date of delivery thereof, or on the second day after deposit thereof with an
expedited courier service, except that notice of change of address shall be
effective only upon receipt.  Notices shall be addressed as follows:


If to the Company:                                           300 East Mallard
Drive, Suite 300, Boise, Idaho 83706.


If to the Employee:                                           9304 W. Beachside
Lane, Boise, Idaho 83714.
 
6

--------------------------------------------------------------------------------



 
11.           Life Insurance.  The Company may, at any time after the execution
of this Employment Agreement, apply for and procure as owner and for its own
benefit, life insurance on Employee, in such amounts and in such form or forms
as the Company may determine.  The Employee shall, at the request of the
Company, submit to such medical examinations, supply such information, and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for such insurance.  Employee hereby represents
that to his knowledge he is in excellent physical and mental condition and is
not under the influence of alcohol, drugs or similar substance.


12.           Confidentiality.  Employee agrees not to disclose or reveal to any
person or entity outside the Company any secret or confidential information
concerning any Company product, process, equipment, machinery, design, formula,
business, or other activity (collectively, “Confidential Information”) without
prior permission of the Company in writing. Confidential Information shall not
include any information which is in the public domain or becomes publicly known
through no wrongful act on the part of Employee or breach of this Employment
Agreement.  Employee acknowledges that the Confidential Information is vital,
sensitive, confidential and proprietary to the Company. The obligation to
protect the secrecy of such information continues after employment with Company
may be terminated.  In furtherance of this agreement, Employee acknowledges that
all Confidential Information which Employee now possesses, or shall hereafter
acquire, concerning and pertaining to the business and secrets of the Company
and all inventions or discoveries made or developed, or suggested by or to
Employee during said term of employment relating to Company’s business shall, at
all times and for all purposes, be regarded as acquired and held by Employee in
his fiduciary capacity and solely for the benefit of Company.


13.           Work Product Assignment.  Employee agrees that all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relate to the actual or anticipated business,
research and development or existing or future products or services of the
Company or of any of its subsidiaries or affiliates, and which are conceived,
developed or made by Employee (whether or not during usual business hours and
whether or not alone or in conjunction with any other person) while employed by
the Company, together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon any of the foregoing
(collectively referred to herein as the “Work Product”), belong in all instances
to the Company or its subsidiaries or affiliates, as applicable, and Employee
hereby assigns to the Company all Work Product and all of his interest
therein.  Employee will promptly perform all actions reasonably requested by the
CEO (whether during or after his employment with the Company) to establish and
confirm the ownership of such Work Product (including, without limitation, the
execution and delivery of assignments, consents, powers of attorney and other
instruments) by the Company or its subsidiaries or affiliates, as applicable,
and to provide reasonable assistance to the Company or any of its subsidiaries
and affiliates in connection with the prosecution of any applications for
patents, trademarks, trade names, service marks or reissues thereof or in the
prosecution or defense of interferences relating to any Work Product.


14.           Covenant Not to Compete.


14.1           Acknowledgment of Employee.  Employee acknowledges that his
employment with the Company has special, unique and extraordinary value to the
Company; that the Company has a lawful interest in protecting its investment in
entrusting its Confidential Information to him; and that the Company would be
irreparably damaged if Employee were to provide services to any person or entity
in violation of this Employment Agreement because in performing such services
Employee would inevitably disclose the Company’s Confidential Information to
third parties and that the restrictions, prohibitions and other provision of
this Section 14 are reasonable, fair and equitable in scope, terms, and duration
to protect the legitimate business interests of the Company, and are a material
inducement to the Company to enter into this Employment Agreement.


14.2           Non-Competition Covenant.  Subject to the terms of Section 6
(Payment Upon Expiration of Employment Agreement) above, which may act to
preclude the application of this Section 14.2, without the consent in writing of
the Board, Employee will not, during the Employment Agreement and, in the event
of the termination of Employee’s employment by the Company for Cause or by the
Employee without Good Reason, for a period of two (2) years after such
termination of employment, acting alone or in conjunction with others, directly
or indirectly engage (either as owner, investor, partner, stockholder, employer,
employee, consultant, advisor or director) in activities on behalf of any entity
or entities engaged in waste processing and disposal services for low-level
radioactive-wastes, naturally occurring, accelerator produced, and exempt
radioactive materials, and hazardous and PCB wastes.  It is agreed that the
ownership of not more than five percent (5%) of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with this
Section 14.2.
 
7

--------------------------------------------------------------------------------



 
14.3           Non-Solicitation of Vendors and Customers. Without the consent in
writing of the Board, after Employee’s employment has terminated for any reason,
Employee will not, during the Employment Agreement and for a period of one (1)
year thereafter (two (2) years thereafter if employment is terminated by the
Company for Cause or by the Employee without Good Reason), acting alone or in
conjunction with others, either directly or indirectly induce any vendors or
customers of the Company to curtail or cancel their business with the Company or
any of its subsidiaries.


14.4           Non-Solicitation of Employees.  Without the consent in writing of
the Board, after Employee’s employment has terminated for any reason, Employee
will not, during the Employment Agreement and for a period of two (2) years
thereafter, acting alone or in conjunction with others, either directly or
indirectly induce, or attempt to influence, any employee of the Company or any
of its subsidiaries to terminate his or her employment.


15.           Remedies.


15.1           Specific Performance; Costs of Enforcement.  Employee
acknowledges that the covenants and agreements, which he has made in this
Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business.  Employee agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Employee of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Employee
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations.  Employee agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation.  In the event of
a breach by Employee of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Employee’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.


15.2           Remedy for Breach of Restrictive Covenants.  The provisions of
Section 12 (Confidentiality), Section 13 (Work Product Assignment), and Section
14 (Covenant Not to Compete) are separate and distinct commitments independent
of each of the other Sections.  Accordingly, notwithstanding any other
provisions of this Employment Agreement, Employee agrees that damages in the
event of a breach or a threatened breach by Employee of Section 12
(Confidentiality) and Section 14 (Covenant Not to Compete) would be difficult if
not impossible to ascertain and an inadequate remedy, and it is therefore agreed
that the Company, in addition to and without limiting any other remedy or right
it may have, shall have the right to an immediate injunction or other equitable
relief enjoining any such threatened or actual breach, without any requirement
to post bond or provide similar security.  The existence of this right shall not
preclude the Company from pursuing any other rights and remedies at law or in
equity that the Company may have, including recovery of damages for any breach
of such Sections.
 
8

--------------------------------------------------------------------------------



 
15.3           Right to Cancel Payments.


A.           In addition to the remedies set forth above in Sections 15.1 and
15.2, the Company may, at the sole discretion of the Board, cancel, rescind,
suspend, withhold or otherwise limit or restrict any MIP bonus payouts granted
to Employee or the Severance Payment under Section 4.2 (Termination by the
Company Without Cause or by the Employee for Good Reason) (which excludes any
other payments made to Employee under Section 4 and under Sections 5 and 6
above), whether vested or not, at any time if:


(i)           Employee is not in compliance with all of the provisions of
Section 12 (Confidentiality), Section 13 (Work Product Assignment) and Section
14 (Covenant Not to Compete); and


(ii)           Such non-compliance has been finally determined by binding
arbitration pursuant to Section 23 (Dispute Resolution).


B.           As a condition to the receipt of any such MIP bonus payout or
Severance Payment, Employee shall certify to the Company that he is in
compliance with the provisions set forth above.


C.           In the event that Employee fails to comply with the provisions set
forth in Section 12 (Confidentiality), Section 13 (Work Product Assignment)
and/or Section 14 (Covenant Not to Compete), as finally determined by binding
arbitration pursuant to Section 23 (Dispute Resolution), prior to or within
twelve (12) months after any payment by the Company with respect to any MIP
bonus payout or the Severance Payment under Section 4.2, such payment(s) may be
rescinded by the Company within twelve (12) months thereafter.  In the event of
such rescission, Employee shall pay to the Company, within twelve (12) months of
the Company’s rescission of a bonus or severance payment, the amount of any such
payment(s) received as a result of the rescinded payment(s), without interest,
in such further manner and on such further terms and conditions as may be
required by the Company; and the Company shall be entitled to set-off against
the amount of such payment any amount owed to Employee by the Company.


D.           Employee acknowledges that the foregoing provisions are fair,
equitable and reasonable for the protection of the Company’s interests in a
stable workforce and the time and expense the Company has incurred to develop
its business and its customer and vendor relationships.


16.           Prior Employment Agreements.  Employee represents and warrants
that Employee’s performance of all the terms of this Employment Agreement and as
an employee of the Company does not, and will not, breach any employment
agreement, arrangement or understanding or any agreement, arrangement or
understanding to keep in confidence proprietary information acquired by Employee
in confidence or in trust prior to Employee’s employment by the Company.
Employee has not entered into, and shall not enter into, any agreement,
arrangement or understanding, either written or oral, which is in conflict with
this Employment Agreement or which would be violated by Employee entering into,
or carrying out his obligations under, this Employment Agreement.  This
Employment Agreement supersedes any former oral agreement and any former written
agreement heretofore executed relating generally to the employment of Employee
with the Company.


17.           Assignment; Binding Effect.  This Employment Agreement may not be
assigned by Employee in whole or in part.  Notwithstanding the foregoing, this
Employment Agreement shall inure to the benefit of and be enforceable by
Employee’s personal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Employee should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Employment Agreement to Employee’s estate.
 
9

--------------------------------------------------------------------------------



 
18.           Headings.  Headings used in this Employment Agreement are for
convenience only and shall not be used to interpret or construe its provisions.


19.           Waiver.  No provision of this Employment Agreement may be waived
or discharged unless such waiver or discharge is agreed to in writing and signed
by the CEO.  No waiver by either Party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Employment Agreement to be performed by such other Party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


20.           Amendments.  No amendments or variations of the terms and
conditions of this Employment Agreement shall be valid unless the same is in
writing and signed by the Parties hereto.


21.           Severability.  The invalidity or unenforceability of any provision
of this Employment Agreement, whether in whole or in part, shall not in any way
affect the validity and/or enforceability of any other provision contained
herein.  Any invalid or unenforceable provision shall be deemed severable to the
extent of any such invalidity or unenforceability.  It is expressly understood
and agreed that while the Company and Employee consider the restrictions
contained in this Employment Agreement reasonable for the purpose of preserving
for the Company the good will, other proprietary rights and intangible business
value of the Company, if a final judicial determination is made by a court
having jurisdiction that the time or territory or any other restriction
contained in this Employment Agreement is an unreasonable or otherwise
unenforceable restriction against Employee, the provisions of such clause shall
not be rendered void but shall be deemed amended to apply as to maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.


22.           Governing Law.  This Employment Agreement shall be construed and
enforced pursuant to the laws of the State of Idaho.
 
10

--------------------------------------------------------------------------------



 
23.           Dispute Resolution.   Except as described above in Section 15.2
(Remedy for Breach of Restrictive Covenants):


23.1           The Company and Employee agree to resolve all disputes arising
out of their employment relationship by the following alternative dispute
resolution process: (a) the Company and Employee agree to seek a fair and prompt
negotiated resolution; but if this is not possible, (b) all disputes shall be
resolved by binding arbitration; provided, however, that during this process, at
the request of either Party, made not later than sixty (60) days after the
initial arbitration demand, the Parties agree to attempt to resolve any dispute
by non-binding, third-party intervention, including either mediation or
evaluation or both but without delaying the arbitration hearing date.  BY
ENTERING INTO THIS EMPLOYMENT AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO
HAVE THE DISPUTE DECIDED IN COURT BY A JUDGE OR JURY.


23.2           Any controversy or claim arising out of or connected with
Employee’s employment at the Company, including but not limited to claims for
compensation or severance and claims of wrongful termination, age, sex or other
discrimination or civil rights shall be decided by arbitration.  In the event
the Parties cannot agree on an arbitrator, then the arbitrator shall be selected
by the administrator of the American Arbitration Association (“AAA”) office in
Salt Lake City, Utah.  The arbitrator shall be an attorney with at least 15
years’ experience in employment law in Idaho.  Boise, Idaho shall be the site of
the arbitration. All statutes of limitation, which would otherwise be
applicable, shall apply to any arbitration proceeding hereunder.  Any issue
about whether a controversy or claim is covered by this Employment Agreement
shall be determined by the arbitrator.


23.3           The arbitration shall be conducted in accordance with this
Employment Agreement, using as appropriate the AAA Employment Dispute Resolution
Rules in effect on the date hereof.  The arbitrator shall not be bound by the
rules of evidence or of civil procedure, but rather may consider such writings
and oral presentations as reasonable business people would use in the conduct of
their day-to-day affairs, and may require both Parties to submit some or all of
their respective cases by written declaration or such other manner of
presentation as the arbitrator may determine to be appropriate.  The Parties
agree to limit live testimony and cross-examination to the extent necessary to
ensure a fair hearing on material issues.


23.4           The arbitrator shall take such steps as may be necessary to hold
a private hearing within one hundred twenty (120) days of the initial request
for arbitration and to conclude the hearing within two days; and the
arbitrator's written decision shall be made not later than fourteen (14)
calendar days after the hearing.  The Parties agree that they have included
these time limits in order to expedite the proceeding, but they are not
jurisdictional, and the arbitrator may for good cause allow reasonable
extensions or delays, which shall not affect the validity of the award.  Both
written discovery and depositions shall be allowed.  The extent of such
discovery will be determined by the Parties and any disagreements concerning the
scope and extent of discovery shall be resolved by the arbitrator.  The written
decision shall contain a brief statement of the claim(s) determined and the
award made on each claim.  In making the decision and award, the arbitrator
shall apply applicable substantive law.  The arbitrator may award injunctive
relief or any other remedy available from a judge, including consolidation of
this arbitration with any other involving common issues of law or fact which may
promote judicial economy, and may award attorneys’ fees and costs to the
prevailing Party, but shall not have the power to award punitive or exemplary
damages.  The Parties specifically state that the agreement to limit damages was
agreed to by the Parties after negotiations.
 
11

--------------------------------------------------------------------------------



 
24.           Attorneys’ Fees.


24.1           In any action at law or in equity to enforce any of the
provisions or rights under this Employment Agreement, the unsuccessful Party to
such litigation, as determined by the arbitrator in accordance with the dispute
resolution provisions set forth above, shall pay the successful Party or Parties
all costs, expenses and reasonable attorneys’ fees incurred therein by such
Party or Parties (including, without limitation, such costs, expenses and fees
on appeal), and if such successful Party or Parties shall recover judgment in
any such action or proceeding, such costs, expenses and attorneys’ fees shall be
included as part of such judgment.


24.2           Notwithstanding the foregoing provision, in no event shall the
successful Party or Parties be entitled to recover an amount from the
unsuccessful Party for costs, expenses and attorneys’ fees that exceeds the
unsuccessful Party’s or Parties’ costs, expenses and attorneys’ fees in
connection with the action or proceeding.


25.           Executive Officer Status.  Employee acknowledges that he may be
deemed to be an “executive officer” of the Company for purposes of the
Securities Act of 1993, as amended (the “1933 Act”), and the Securities Exchange
Act of 1934, as amended (the “1934 Act”) and, if so, he shall comply in all
respects with all the rules and regulations under the 1933 Act and the 1934 Act
applicable to him in a timely and non-delinquent manner.  In order to assist the
Company in complying with its obligations under the 1933 Act and 1934 Act,
Employee shall provide to the Company such information about Employee as the
Company shall reasonably request including, but not limited to, information
relating to personal history and stockholdings.  Employee shall report to the
Secretary of the Company or other designated officer of the Company all changes
in beneficial ownership of any shares of the Company’s Common Stock deemed to be
beneficially owned by Employee and/or any members of Employee's immediate
family.  Employee further agrees to comply with all requirements placed on him
by the Sarbanes-Oxley Act of 2002, Pub.L. NO. 107-204.


26.           Tax Withholding.  To the extent required by law, the Company shall
deduct or withhold from any payments under this Employment Agreement all
applicable Federal, state or local income taxes, Social Security, FICA, FUTA and
other amounts that the Company determines in good faith are required by law to
be withheld.


27.           Pronouns.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular, or plural, as the
identity of the person or entity may require.  As used in this agreement: (1)
words of the masculine gender shall mean and include corresponding neuter words
or words of the feminine gender, (2) words in the singular shall mean and
include the plural and vice versa, and (3) the word “may” gives sole discretion
without any obligation to take any action.


28.           Counterparts.  This Employment Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute but one document.


29.           Exhibits.  Any Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Employment Agreement and are deemed
incorporated herein by reference.


30.           Employee Counsel.  Employee acknowledges that he has had the
opportunity to review this Employment Agreement and the transactions
contemplated hereby with his own legal counsel.




[The remainder of page intentionally left blank]
[Signature Page Follows]


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Executive Employment Agreement has been duly executed
by the Company and Employee as of the date first above written.
 
EMPLOYEE:
 
/s/ James R. Baumgardner         
James R. Baumgardner
 
 
 
COMPANY:
 
American Ecology Corporation
 
By: /s/ Stephan A. Romano        
Name: Stephen A Romano
Title: Chief Executive Officer
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------


 
Exhibit A


OTHER BENEFITS
None




14

--------------------------------------------------------------------------------






 
Exhibit B



 
CHANGE OF CONTROL PAYMENT



Enterprise Value (1)
Change of Control Payment (2)
**
**
**
**
**
**
**
**
**
**



(1)
Dollar Amounts are in Millions.  Enterprise value equal to potential purchase
price or market capitalization.



(2)
Expressed as a percentage of enterprise value.  By way of illustration, and not
of limitation, (i) if the enterprise value represented in the Change of Control
transaction is **, the Change of Control Payment would be equal to ** (** x ** =
**); and (ii) if the enterprise value represented in the Change of Control
transaction is **, the Change of Control payment would be equal to ** (** x ** =
**).





 
** Certain information in this exhibit has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------